DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the election/restriction requirement filed 06/01/2022
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 34-36, drawn to a three-material liner (fire resistant, temperature
sensitive, and fire suppression materials) of a shipping container apparatus that
activates after heat from: a fire, explosion, or chemical condition, classified in
A62C3/002

II. Claims 19-33, 37-66, drawn to a wireless command node system that
processes node actions and relays environmental anomaly information, classified in G06K19/0717. 

Inventions I and II are related as combination (II) and subcombination (I).
Inventions in this relationship are distinct if it can be shown that (1) the combination as
claimed does not require the particulars of the subcombination as claimed forpatentability, and (2) that the subcombination has utility by itself or in other combinaitons (MPEP 806.05(c)). 

Claims 19-33 and 37-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legare (US 2001/0048985).

1, 6, 9: Legare discloses an enhanced shipping container apparatus 10 having integrated fire suppression and for maintaining a plurality of packages, the enhanced shipping container apparatus comprising:
 a container base portion 14 that supports the packages; 
a plurality of container walls 42 having one edge on each of the container walls coupled to the container base portion; and 
a container top portion 12 coupled to another edge on each of the container walls; wherein the container base portion, the container walls and the container top portion collectively define an interior storage space 58 for maintaining the packages ([0048]; fig. 4); 
a fire suppression panel 60 integrated as part of one from the group consisting of the container walls and the container top portion, the fire suppression panel comprising: 
a support sheet made from a fire-resistant material [0050-0054], 
a sealed boundary 75 of connecting the support sheet and the interior exposed sheet on peripheral edges of each of the support sheet and the interior exposed sheet (fig. 4), wherein a combination of the sealed boundary and the support sheet and the interior exposed sheet defining a holding cavity [0053].

at least one of the container walls 12 providing a resealable access closure that provides selective access to the interior storage space (fig. 3); and 

an interior exposed sheet made from a temperature sensitive material ([0050-0051]);

integrated fire suppression material that occupies the holding cavity within the fire suppression panel; and wherein the temperature sensitive material of the interior exposed sheet releases the integrated fire suppressant material from within the holding cavity when the temperature sensitive material of the interior exposed sheet is exposed to a threshold temperature [0030-0033].

2-4: Legare discloses the apparatus of claim 1, wherein the temperature sensitive material 62 of the interior exposed sheet releases the integrated fire suppressant material within the holding cavity when the temperature sensitive material is exposed to heat from a fire ([0051], [0058]).
5: Legare discloses the apparatus of claim 1, wherein the container top portion implements a first fire suppression panel and wherein a plurality of the other of the container walls implement a plurality of other fire suppression panels (fig. 3 shows all container walls are layered with the same fire suppressing materials).

7-8: Legare discloses the apparatus of claim 1, wherein the temperature sensitive material of the interior exposed sheet releases the integrated fire suppressant material from within the holding cavity by failing to contain the integrated fire suppressant material within the holding cavity when the temperature sensitive material 42 releases the integrated fire suppressant material 60 in response to a breakdown of the temperature sensitive material due to a heat environment that exceeds the threshold temperature [0050].

It is noted that the burning of the container beyond the allotted/designed 1-2 hours would release the burned material into the interior storage space. 

10-12: Legare discloses the apparatus of claim 1, wherein the temperature sensitive material 62 of the interior exposed sheet releases the integrated fire suppressant material within the holding cavity when the temperature sensitive material is exposed to heat from a fire ([0051], [0058]).

13: Legare discloses the apparatus of claim 9, wherein the at least one fire suppression
panel 60 comprises at least:

a first fire suppression panel attached to the interior surface of the container top
portion;

a second fire suppression panel attached to the interior surface of the at least one of the
other container walls (fig. 4).

14: Legare discloses the apparatus of claim 9, wherein the at least one fire suppression panel comprises at least:

a first fire suppression panel attached to the interior surface of the container top portion;
a plurality of side wall fire suppression panels, where each of the wall fire suppression panels is attached to the interior surface of the other container walls (fig. 2).

15-17: Legare discloses the apparatus of claim 9, wherein the temperature sensitive material of the interior exposed sheet of the fire suppression panel fails to keep the integrated fire suppressant material held within the holding cavity when the temperature sensitive material melts when exposed to the threshold temperature ([0051], [0058]).

It is noted that the burning of the container beyond the allotted/designed 1-2 hours would release the burned material into the interior storage space. 

18, 34: Legare discloses an enhanced shipping container apparatus 10 having integrated fire suppression and for maintaining a plurality of packages, the enhanced shipping container apparatus comprising:

a container base portion 14 that supports the packages; and

an enclosing structure coupled to the container base portion, the enclosing structure and the container base portion defining an interior storage space 58 for maintaining the portion of the packages;

wherein at least a part of the enclosing structure implementing at least one integral fire suppression panel 60, the fire suppression panel comprising:

a temperature sensitive material 42 on an interior exposed surface of the fire suppression panel integrated fire suppression material 46 disposed next to the temperature sensitive
material on the interior exposed surface [0050-0054], and

a support sheet comprises of a fire-resistant material 46; and
wherein the temperature sensitive material releases the integrated fire suppressant
material from within the fire suppression panel when the temperature sensitive material on the
interior exposed surface of the fire suppression panel is exposed to a threshold temperature [0030-0033].

35: Legare discloses the enhanced shipping container apparatus of claim 34, wherein the
integrated fire suppression material is disposed under pressure between the temperature
sensitive material on the interior exposed surface and the support sheet (fig. 4).

Allowable Subject Matter
Claim 36 is allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735